Exhibit 10.1





SECOND AMENDMENT TO 2022 REVOLVING CREDIT AGREEMENT


This SECOND AMENDMENT TO 2022 REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of May 15, 2020, is entered into by and among (a) THE TJX COMPANIES,
INC., a Delaware corporation (the “Borrower”), (b) U.S. BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), and (c) each
of the Lenders party hereto.


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain 2022 Revolving Credit Agreement, dated as of March 11, 2016 (as
amended by the First Amendment to 2022 Revolving Credit Agreement dated as of
May 10, 2019 and as otherwise modified from time to time (the “Credit
Agreement”)), pursuant to which the Lenders, upon the terms and conditions set
forth therein, have agreed to make Loans (as defined therein) to the Borrower;


WHEREAS, the Borrower has requested and the Required Lenders and the
Administrative Agent are willing to amend the Credit Agreement as more fully
provided herein; and


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


Section 1.     Defined Terms.  Capitalized terms used but not defined herein
shall have the same meanings herein as in the Credit Agreement, as amended
hereby.


Section 2.     Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 5 of this Amendment, the Credit Agreement
is hereby amended as follows:


(a)     Amendments to Defined Terms. (i)  Section 1.01 of the Credit Agreement
is hereby amended by amending and restating the following defined terms as set
forth below:
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) any
other law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 

--------------------------------------------------------------------------------

 “Consolidated Total Assets” means, as of the date of any determination thereof,
the total assets of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding the amount of Operating Lease
“right-of-use assets” under GAAP, in each case, as set forth on the balance
sheet included in the financial statements most recently delivered pursuant to
Section 6.01(a) or 6.01(b).
 
“Eurodollar Base Rate” means, for any Interest Period, the rate per annum equal
to LIBOR as administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) appearing on the applicable
Reuters Screen (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; provided that, if the Eurodollar Base Rate
shall be less than 0.75%, such rate shall be deemed to be 0.75% for the purposes
of this Agreement.
 
“Leverage Ratio” means, with respect to the last day of any fiscal quarter, the
ratio of:
 
(i)     Funded Debt of the Borrower and its Subsidiaries on a consolidated basis
on such day,
 
to
 
(ii)    EBITDAR of the Borrower and its Subsidiaries on a consolidated basis for
the Test Period ending on such day;
 
provided, that (a) solely for the purposes of calculating the Leverage Ratio for
the Test Period ending on May 1, 2021, EBITDAR of the Borrower and its
Subsidiaries on a consolidated basis for such Test Period shall be multiplied by
two; and (b) solely for the purposes of calculating the Leverage Ratio for the
Test Period ending on July 31, 2021, EBITDAR of the Borrower and its
Subsidiaries on a consolidated basis for such Test Period shall be multiplied by
4/3.
 
“Test Period” means at any time, the most recent period of four consecutive
fiscal quarters of the Borrower ended on or prior to such time, except that (a)
solely for the purposes of calculating EBITDAR for the Test Period ending on May
1, 2021, Test Period shall mean the two consecutive fiscal quarter period then
ended, and (b) solely for the purposes of calculating EBITDAR for the Test
Period ending on July 31, 2021, Test Period shall mean the three consecutive
fiscal quarter period then ended.
 
2

--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
 (ii)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Administrative Agent in consultation with the Borrower 
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and (ii) any evolving or then-prevailing market convention for determining
a rate of interest as a replacement to LIBOR for U.S. syndicated credit
facilities denominated in Dollars that are substantially similar to the credit
facilities under this Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
0.75%, the Benchmark Replacement will be deemed to be 0.75% for the purposes of
this Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of LIBOR with an alternative benchmark rate, for each applicable
Interest Period,  the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent in consultation with
the Borrower  giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with an alternative benchmark rate by
the Relevant Governmental Body and (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with an
alternative benchmark rate at such time for U.S. syndicated credit facilities
denominated in Dollars that are substantially similar to the credit facilities
under this Agreement.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,”  the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with then-prevailing market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
 
3

--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:
 
(a)     in the case of clauses (ii), (iii) or (iv) of Section 3.03(b), the later
of:
 
(i)     the date of the public statement or publication of information
referenced therein and
 
(ii)    the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR;
 
(b)     in the case of clause (i) of Section 3.03(b), the earlier of
 
(i)     the date of the public statement or publication of information
referenced therein; and
 
(ii)    the date specified by the Administrative Agent or the Required Lenders,
as applicable, by notice to the Borrower, the Administrative Agent (in the case
of such determination and notice by the Required Lenders) and the Lenders; or
 
(c)     in the case of clause (v) of Section 3.03(b), the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such determination and notice
by the Required Lenders) and the Lenders.
 
“Benchmark Transition Event” is defined in Section 3.03(b).
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced hereunder with a Benchmark
Replacement, the period (y) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement and the other Loan
Documents in accordance with Section 3.03(b) and (z) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Agreement
and the other Loan Documents pursuant to Section 3.03(b).
 
“Cash Equivalents” means cash equivalents determined in a manner consistent with
the reporting thereof by the Borrower in the Borrower’s Annual Report on Form
10-K for the fiscal year ended February 1, 2020.
 
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
 
“LIBOR” means the London interbank offered rate.
 
4

--------------------------------------------------------------------------------

“Liquidity” means, as of any date of determination, the sum of (a) the unused
Aggregate Commitments hereunder and under and as defined in the 2024 Revolving
Credit Agreement, plus (b) the aggregate amount of cash and Cash Equivalents of
the Borrower and its Subsidiaries at such date that is not designated as
restricted on the consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
 “Second Amendment Effective Date” means May 15, 2020, the effective date of the
Second Amendment to this Agreement.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“Usage Fee” means (a) for each day on which the sum of Total Outstandings under
this Agreement plus Total Outstandings (as defined in the 2024 Revolving Credit
Agreement) under the 2024 Revolving Credit Agreement exceeds $333,333,333.00,
but is less than $666,666,666.00, a fee at a rate of 12.5 basis points per
annum, to be paid on the Total Outstandings, and (b) for each day on which the
sum of Total Outstandings under this Agreement plus Total Outstandings (as
defined in the 2024 Revolving Credit Agreement) under the 2024 Revolving Credit
Agreement equals or exceeds $666,666,666.00, a fee at a rate of 25.0 basis
points per annum, to be paid on the Total Outstandings.


(iii) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “LIBOR Successor Rate”.


(b)  Article 1 of the Credit Agreement is hereby amended by inserting the
following new Section 1.08:


1.08.  LIBOR Notification. The interest rate on Eurodollar Rate Loans is
determined by reference to the Eurodollar Base Rate which is derived from LIBOR.
Section 3.03(b) provides a mechanism for (a) determining an alternative rate of
interest if LIBOR is no longer available or in the other circumstances set forth
in Section 3.03(b) and (b) modifying this Agreement to give effect to such
alternative rate of interest. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to LIBOR or other
rates in the definition of Eurodollar Base Rate  or with respect to any
alternative or successor rate thereto, or replacement rate thereof, including
without limitation, whether any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 3.03(b),
will have the same value as, or be economically equivalent to, the Eurodollar
Base Rate.


5

--------------------------------------------------------------------------------

(c) Section 2.10 of the Credit Agreement is hereby amended by inserting the
following new subsection 2.10(c):


(c)  Usage Fee. The Borrower agrees to pay to the Administrative Agent for the
accounts of the Lenders, pro rata based on the Applicable Percentages, the
applicable Usage Fee on the Total Outstandings, for each day on which the sum of
Total Outstandings plus Total Outstandings (as defined in the 2024 Revolving
Credit Agreement) under the 2024 Revolving Credit Agreement, exceeds
$333,333,333. The Usage Fee shall accrue commencing on the Second Amendment
Effective Date and shall be due and payable in arrears on the last Business Day
of each March, June, September and December (and the Maturity Date) for the
immediately preceding calendar quarter (or portion thereof) (each such calendar
quarter or portion thereof for which the Usage Fee is payable hereunder being
herein referred to as a “Usage Fee Calculation Period”), beginning with the
first of such dates to occur after the Closing Date.  The Usage Fee shall be
calculated for actual days elapsed on the basis of a 360-day year.


(d)  Section 3.03 of the Credit Agreement is hereby amended and restated as set
forth below:


3.03.  Availability of Types of Borrowings; Adequacy of Interest Rate.


(a)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent that the Required Lenders have determined, that:


(i)     deposits of a type and maturity appropriate to match fund Eurodollar
Rate Loans are not available to such Lenders in the relevant market, or
(ii)    the interest rate applicable to Eurodollar Rate Loans for any requested
Interest Period is not ascertainable or available (including, without
limitation, because the applicable Reuters Screen (or on any successor or
substitute page on such screen) is unavailable) or does not adequately and
fairly reflect the cost of making or maintaining Eurodollar Rate Loans,
then the Administrative Agent shall suspend the availability of Eurodollar Rate
Loans and require any affected Eurodollar Rate Loans to be repaid or converted
to Base Rate Loans,  subject to the payment of any funding indemnification
amounts required by Section 3.04.


6

--------------------------------------------------------------------------------

(b)     Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that any one or more of the following (each, a
“Benchmark Transition Event”) has occurred:
(i)      the circumstances set forth in Section 3.03(a)(ii) have arisen
(including, without limitation, a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR described in clause
(ii) of this Section 3.03(b) announcing that LIBOR is no longer representative)
and such circumstances are unlikely to be temporary,
(ii)    ICE Benchmark Administration (or any Person that has taken over the
administration of LIBOR for deposits in Dollars that is acceptable to the
Administrative Agent) discontinues its administration and publication of LIBOR
for deposits in Dollars,
(iii)    a public statement or publication of information by or on behalf of the
administrator of LIBOR described in clause (ii) of this Section 3.03(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide LIBOR (permanently or indefinitely); provided that, at the time
of such statement, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date,
(iv)    a public statement by the supervisor for the administrator of LIBOR
described in clause (ii) of this Section 3.03(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for
LIBOR, a resolution authority with jurisdiction over such administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over such administrator for LIBOR, which states that such administrator of LIBOR
has ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to the Administrative
Agent that will continue to provide LIBOR after such specified date; or
(v)    syndicated credit facilities substantially similar to the credit
facilities under this Agreement being executed at such time, or that include
language substantially similar to that contained in this Section 3.03(b), are
being executed or amended, as the case may be, to incorporate or adopt a new
benchmark interest rate to replace LIBOR for deposits in Dollars, then the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Base Rate with a Benchmark Replacement. Notwithstanding anything to
the contrary in Section 10.01, any such amendment with respect to a Benchmark
Transition Event (A) pursuant to any of clauses (i) through (iv) of this Section
3.03(b) will become effective without any further action or consent of any other
party to this Agreement at 5:00 p.m. (New York City time) on the fifth Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders  or (B) pursuant to clause (v) of this Section
3.03(b), will become effective without any further action or consent of any
other party to this Agreement on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment.  No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 3.03(b) will occur prior to the
date set forth in the applicable amendment.


7

--------------------------------------------------------------------------------

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


The Administrative Agent will promptly notify the Borrower and the Lenders of
(1) any occurrence of a Benchmark Transition Event (other than pursuant to
clause (v) of this Section 3.03(b)), (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b), including, if
applicable, any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).


Upon notice to the Borrower by the Administrative Agent in accordance with
Section 10.02 of the commencement of a Benchmark Unavailability Period and until
a Benchmark Replacement is determined in accordance with this Section 3.03(b),
(A) any request pursuant to Section 2.02 that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Borrowing of a Eurodollar
Rate Loan may be revoked by the Borrower and if not revoked shall be ineffective
and any such Borrowing shall be continued as or converted to, as the case may
be, a Borrowing of a Base Rate Loan, and (B) if any request pursuant to Section
2.02 requests a Borrowing of a Eurodollar Rate Loan, such request may be revoked
by the Borrower and if not revoked such Borrowing shall be made as a Borrowing
of a Base Rate Loan.  During any Benchmark Unavailability Period, the component
of the Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Base Rate.


(e)     Section 6.01 is hereby amended by adding a new clause (k) after clause
(j) therein as follows:


(k)     For each of the fiscal quarters ending August 1, 2020, October 31, 2020
and January 30, 2021, together with the compliance certificate required pursuant
to Section 6.01(c), a report signed by a Responsible Officer as to the Liquidity
of the Borrower and its Subsidiaries as of the last day of such fiscal quarter.


8

--------------------------------------------------------------------------------

(f)  Section 7.02 is hereby amended by restating clause 7.02(i) as set forth
below:


(i)  other Liens securing Indebtedness or other obligations outstanding at any
time not exceeding an amount equal to 7.5% of Consolidated Total Assets;
provided, that during the period from the Second Amendment Effective Date
through April 30, 2021, the aggregate amount of Indebtedness and other
obligations outstanding at any time secured by Liens permitted under this clause
(i) shall not exceed $100,000,000;


(g)  Section 7.04 of the Credit Agreement is hereby amended by restating such
section as set forth below:


7.04.  Maximum Leverage Ratio.  The Borrower shall not permit its Leverage Ratio
to be greater than 3.25 to 1.00 as of the last day of any Test Period ending on
or before February 1, 2020, and shall not permit its Leverage Ratio to exceed 
(a) 5.00 to 1.00 for the Test Period ending May 1, 2021, (b) 4.50 to 1.00 for
the Test Period ending July 31, 2021, (c) 4.00 to 1.00 for the Test Period
ending October 30, 2021, and (d) 3.50 to 1.00 for each Test Period ending
thereafter, provided that, the Leverage Ratio shall be calculated on a Pro Forma
Basis, so long as the Borrower has notified the Administrative Agent in writing
of the inclusion or exclusion, as applicable, of the financial results of the
Subsidiary, Person, business or assets acquired or disposed of in such
acquisition or disposition, as applicable, on a Pro Forma Basis and provided any
applicable financial information (including pro forma calculations) to the
Administrative Agent. For the avoidance of doubt, the Leverage Ratio shall not
apply for any Test Period ending on May 2, 2020, August 1, 2020, October 31,
2020 or January 30, 2021.
 
(h)  Article 7 of the Credit Agreement is hereby amended by inserting the
following new Sections 7.05 and 7.06:
 
7.05.  Minimum EBITDAR.  The Borrower shall not permit EBITDAR for the fiscal
quarter ending January 30, 2021 to be less than $650,000,000 for such fiscal
quarter, tested as of the last day of such fiscal quarter.
 
7.06.  Minimum Liquidity.  The Borrower shall not permit Liquidity at any time
from the Second Amendment Effective Date through April 30, 2021, to be less than
$1,500,000,000.
 
(i)  Section 10.19 of the Credit Agreement is hereby amended and restated as set
forth below:
9

--------------------------------------------------------------------------------

10.19.  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
 
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)     a reduction in full or in part or cancellation of any such liability;
 
(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
 
Section 3.     Affirmation and Ratification by the Borrower.  The Borrower
hereby ratifies and confirms all of its Obligations to the Lenders and the
Administrative Agent, including, without limitation, the Loans and L/C
Obligations, and the Borrower hereby affirms its absolute and unconditional
promise to pay to the Lenders and the Administrative Agent the Loans, the L/C
Obligations and all other amounts due under the Credit Agreement as amended
hereby.  Except as expressly amended hereby, the Credit Agreement, the other
Loan Documents and all documents, instruments and agreements related thereto,
are hereby ratified and confirmed in all respects and shall continue in full
force and effect.  The Credit Agreement, together with this Amendment, shall be
read and construed as a single agreement.  All references in the Loan Documents
to the Credit Agreement or any other Loan Document shall hereafter refer to the
Credit Agreement or any other Loan Document as amended hereby.


Section 4.     Representations and Warranties.  The Borrower hereby represents
and warrants to the Lenders and Administrative Agent as follows:


(a)     the representations and warranties of the Borrower contained in Article
V of the Credit Agreement are (i) with respect to representations and warranties
that contain a qualification as to materiality, true and correct in all respects
(after giving effect to any such qualification therein), and (ii) with respect
to representations and warranties that do not contain a qualification as to
materiality, true and correct in all material respects, in each case as of the
date hereof  except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall be (i) with respect to representations and warranties that
contain a qualification as to materiality, true and correct in all respects
(after giving effect to any such qualification therein), and (ii) with respect
to representations and warranties that do not contain a qualification as to
materiality, true and correct in all material respects, in each case on and as
of such earlier date, except that for purposes of this clause (a), the
representations and warranties contained in Section 5.04 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) of the Credit Agreement;
 
10

--------------------------------------------------------------------------------

(b)     the Borrower has the requisite corporate or other organizational power
and authority to execute, deliver and perform this Amendment;
 
(c)     neither the execution and delivery by the Borrower of this Amendment,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions thereof will (i) violate, in any material respect, any law,
rule, regulation, order, writ, judgment, injunction, decree or arbitral award
binding on the Borrower, (ii) violate the Borrower’s Organization Documents,
(iii) violate the provisions of any material indenture, instrument or agreement
to which the Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder;
 
(d)     this Amendment, the Credit Agreement as amended hereby and each other
Loan Document to which the Borrower is a party constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor’s rights generally) and is in full force
and effect; and
 
(e)     as of the date hereof, no Default or Event of Default has occurred and
is continuing.
 
           Section 5.     Conditions to Effectiveness. This Amendment shall
become effective as of the date first written above (the “Second Amendment
Effective Date”) upon the satisfaction of the following conditions:


(a)     The Administrative Agent shall have received executed counterparts of
this Amendment, from each of the Borrower and the Required Lenders;
 
(b)     The Administrative Agent shall have received a copy of the certificate
of incorporation (or comparable constitutive document) of the Borrower, together
with all amendments thereto, certified by the Secretary, Assistant Secretary, or
other appropriate officer of the Borrower, and a certificate of good standing,
certified by the appropriate governmental officer of its jurisdiction of
organization, together with  a copy, certified by a Responsible Officer of the
Borrower, as applicable, of its by-laws (or any comparable constitutive laws,
rules or regulations) and of the resolutions of the finance committee of the
board of directors of the Borrower authorizing the execution of this Amendment,
and an incumbency certificate, executed by a Responsible Officer the Borrower,
which shall identify by name and title and bear the signature of the officers of
the Borrower authorized to sign this Amendment;
 
(c)     The Administrative Agent shall have received a fully executed copy of
the Second Amendment to the 2024 Revolving Credit Agreement, which shall be in
full force and effect; and
 
(d)     The Administrative Agent shall have received the payment of all fees and
expenses required to be paid to Lenders and the Administrative Agent in
connection with this Amendment (including, without limitation, fees, charges and
disbursements of counsel to the Administrative Agent).
 
11

--------------------------------------------------------------------------------

Section 6.     Miscellaneous Provisions.


(a)     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


(b)     This Amendment shall constitute a Loan Document under the Credit
Agreement and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of fees and expenses and other
amounts) shall constitute Obligations under the Credit Agreement.


(c)     This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” and words of like import in this Amendment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(d)     In the manner provided, and subject to the limitations, in Section 10.04
of the Credit Agreement, the Borrower hereby agrees to pay to all reasonable out
of pocket fees and expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment (whether or not the transactions contemplated hereby are
consummated).


(e)     This Amendment shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and the Lenders and their respective
successors and permitted assigns in accordance with the terms of the Credit
Agreement.


(f)     This Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior understandings or
agreements which may have existed with respect thereto.  Except as expressly
provided herein, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or any Lender under the Credit Agreement or the other Loan
Documents, nor alter, modify, amend or in any way affect any of the obligations
or covenants contained in the Credit Agreement or any of the other Loan
Documents, all of which are ratified and confirmed in all respects and shall
continue in full force and effect.  To the extent there is any inconsistency
between the terms and provisions of any Loan Document and the terms and
provisions of this Amendment, the terms and provisions of this Amendment shall
govern.


[Remainder of page intentionally left blank]







12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


 
THE TJX COMPANIES, INC.,
AS BORROWER
 
 
 
 
 
By: /s/ Scott Goldenberg
 
Name: Scott Goldenberg
 
Title: Senior Executive Vice President, Chief Financial Officer

 

 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 
U.S. BANK NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT
 

 

 
By: /s/ Frances W. Josephic
 
Name: Frances W. Josephic
 
Title: Senior Vice President



 
U.S. BANK NATIONAL ASSOCIATION,
AS A LENDER
 

 

 
By: /s/ Frances W. Josephic
 
Name: Frances W. Josephic
 
Title: Senior Vice President



 
 


[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]


--------------------------------------------------------------------------------


 
HSBC BANK USA, NATIONAL ASSOCIATION,
AS A LENDER
 

 

 
By: /s/ Jaime Mariano
 
Name: Jaime Mariano
 
Title: Senior Vice President #21440

 
 

 
 

 
 


[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., AS A
LENDER
 

 

 
By: /s/ Alicia Schreibstein
 
Name: Alicia Schreibstein
 
Title: Executive Director

 

 


 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., AS A LENDER
 

 

 
By: /s/ Alexandra Korchmar
 
Name: Alexandra Korchmar
 
Title: Associate


 

 


 
 

 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
 
DEUTSCHE BANK AG NEW YORK
BRANCH, AS A LENDER
 

 

 
By: /s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director       By: /s/ Annie Chung   Name: Annie Chung   Title: Director




 


 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS A LENDER
 

 

 
By: /s/ Carl Hinrichs
 
Name: Carl Hinrichs
 
Title: Director

 


 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
THE BANK OF NEW YORK MELLON, AS A
LENDER
 

 

 
By: /s/ Rachael Dolinish
 
Name: Rachel Dolinish
 
Title: Vice President


 
 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA, AS A
LENDER
 

 

 
By: /s/ Catherine Jones
 
Name: Catherine Jones
 
Title: Managing Director




 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 
 
KEYBANK NATIONAL ASSOCIATION, AS
A LENDER
 

 

 
By: /s/ Marianne T. Meil
 
Name: Marianne T. Meil
 
Title: Sr. Vice President


 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
NATIONAL WESTMINSTER BANK PLC,
AS A LENDER
 

 

 
By: /s/ Jonathan Eady
 
Name: Jonathan Eady
 
Title: Director

 




 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]
 

 

--------------------------------------------------------------------------------

 
 
TRUIST BANK (SUCCESOR IN MERGER
WITH SUNTRUST BANK), AS A LENDER
 

 

 
By: /s/ Matthew J. Davis
 
Name: Matthew J. Davis
 
Title: Senior Vice President


 
 



 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]



--------------------------------------------------------------------------------

 
 
TD BANK, N.A., AS A LENDER
 

 

 
By: /s/ Craig Welch
 
Name: Craig Welch
 
Title: Senior Vice President


 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]
 

--------------------------------------------------------------------------------



 
BARCLAYS BANK PLC, AS A LENDER
 

 

 
By: /s/ Ritam Bhalla
 
Name: Ritam Bhalla
 
Title: Director

 


 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 
 
CITIZENS BANK, N.A., AS A LENDER
 

 

 
By: /s/ Patrick Keffer
 
Name: Patrick Keffer
 
Title: Senior Vice President


 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
COMMERZBANK AG, NEW YORK
BRANCH, AS A LENDER
 

 

 
By: /s/ Pedro Bell
 
Name: Pedro Bell
 
Title: Managing Director  
  By: /s/ Bianca Notari   Name: Bianca Notari   Title: Vice President



 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK, AS A LENDER
 

 

 
By: /s/ Todd S. Robinson
 
Name: Todd S. Robinson
 
Title: VP


 
 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION, AS
A LENDER
 

 

 
By: /s/ Eileen P. Murphy
 
Name: Eileen P. Murphy
 
Title: Vice President

 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
SANTANDER BANK, N.A., AS A LENDER
 

 

 
By: /s/ Carolina Gutierrez
 
Name: Carolina Gutierrez
 
Title: Vice President  
  By: /s/ Zara Kamal   Name: Zara Kamal   Title: Vice President


 
 
 
 

 
 
 
[Signature Page to Second Amendment to 2022 Revolving Credit Agreement]

 
 
 
 